TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00532-CR



                                    Earl Marshall, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 2040343, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Earl Marshall was convicted at a bench trial for delivering less than a gram

of cocaine. See Tex. Health & Safety Code Ann. § 481.112 (West 2003). He was sentenced to six

months in state jail. He now contends that he did not knowingly and voluntarily waive his right to

trial by jury. We will affirm the conviction.

               On April 7, 2004, between witnesses at appellant’s trial, the court called counsel to

the bench and told them that there was no written jury waiver in the court’s file. See Tex. Code

Crim. Proc. Ann. art. 1.13(a) (West 2005) (jury waiver must be in writing). Counsel for the State

informed the court that a waiver had been executed during arraignment, which had been before a

different judge. After appellant and his counsel conferred off the record, appellant signed another

jury waiver and trial continued. Appellant now argues that under these circumstances, this waiver

was not knowingly and voluntarily made.
               We need not address this question, because the clerk’s record contains the written jury

waiver signed by appellant, his attorney, and the prosecutor, and approved by the court, on March

12, 2004, the date of arraignment. This waiver fully complies with the requirements of article 1.13

and reflects a knowing and voluntary waiver of the right to a jury trial.

               The point of error is overruled and the judgment of conviction is affirmed.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: September 29, 2005

Do Not Publish




                                                  2